Per curiam:
An indefinite continuance by a magistrate is equivalent to an order of dismissal and is appealable. Humburg v. Namura, 13 Haw. 702. The denial of the amendment was interlocutory and not appealable by itself but the question of the correctness of the ruling may be raised on the appeal from the final judgment of indefinite continuance. Rulings upon amendments, although largely in the discretion of the trial court, may be reversed on appeal in case of abuse of discretion. Lum Sung v. Luning, 13 Haw. 665. The amendment should have been allowed in this case, and the indefinite continuance should not have been allowed. Judgment reversed and case remanded for further proceedings.